IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. WR-92,399-01 & WR-92,399-02


                       EX PARTE POLYCARP ONCHOKE, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                  CAUSE NO. W19-00422-X(A) & W19-00423-X(A)
        IN THE CRIMINAL DISTRICT COURT NO. 6 FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to invasive visual recording and was sentenced to eighteen months

state jail imprisonment. The Fifth Court of Appeals affirmed his convictions. Onchoke v. State,

Nos. 05-19-01088-CR & 05-20-00031-CR (Tex. App.—Dallas Nov. 6, 2020). Applicant filed these

applications for writ of habeas corpus in the county of conviction, and the district clerk forwarded

them to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that his plea was involuntary because trial counsel was ineffective. He

alleges, among other things, that counsel was ineffective for informing him that he would receive

deferred adjudication and that his conviction would not affect his immigration status. He also

alleges that counsel was ineffective for failing to investigate possible exculpatory evidence and
                                                                                                       2

misrepresented the evidence against him. Applicant has alleged facts that, if true, might entitle him

to relief. Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Argent, 393 S.W.3d 781 (Tex. Crim. App.

2013). Accordingly, the record should be developed. The trial court is the appropriate forum for

findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial counsel

to respond to Applicant’s claim. In developing the record, the trial court may use any means set out

in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant would have insisted on a trial but for counsel’s alleged

deficient performance. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.

Filed: March 31, 2021
Do not publish